DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 36-39, 41-44 and 46-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 36 is allowable because the prior art does not teach a reactor system, comprising: a reactor chamber containing a liquid and at least one biological cell, and the reactor chamber has a volume of less than or equal to about 50 milliliters; a reactor chamber gas outlet conduit configured to transport gas out of the reactor chamber through a reactor chamber gas outlet; a flow control mechanism positioned in the gas outlet conduit and configured to regulate the flow of gas through the reactor chamber gas outlet conduit at a rate of equal to or less than about 1 milliliter per second; and a liquid trap positioned in the gas outlet conduit and configured to remove liquid vapor from the gas within the reactor chamber gas outlet conduit, wherein the liquid trap is positioned in the gas outlet conduit between the flow control mechanism and the reactor chamber gas outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797